DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1. In response to the Restriction Requirement dated October 7, 2021, applicants elects, without traverse Group I, Claims 1-8 and 15-20.
Allowable Subject Matter
2. Claims 2-8 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. Claims 1, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over UTTERMANN (US 20170068288).
Regarding claim 1, UTTERMANN discloses a portable electronic device (Paragraph: 0039 and fig.1, 100: the electronic device such as a mobile communications device), comprising: an enclosure (Paragraphs: 0005, 0039 and fig.1, 102: enclosure 102, i.e. an enclosure) comprising a back wall and sidewalls that extend from the back wall to define an 
UTTERMANN discloses the invention set forth above but does not specifically points out “the audio module capable of acoustically driving the back wall to generate acoustical energy” UTTERMANN however discloses how the first region positioned to allow the audio speaker to emit acoustical energy through an opening (or openings) of a sidewall (UTTERMANN: Paragraphs: 0031 and 0052).
Thus it would have been obvious to one of ordinary skill in the art to interpret the first region positioned to allow the audio speaker to emit acoustical energy through an opening (or openings) of a sidewall, as the audio module capable of acoustically driving the back wall to generate acoustical energy, as disclosed by UTTERMANN. 
Regarding claim 15, UTTERMANN discloses a portable electronic device, comprising: a display assembly configured to present visual information (Paragraph: 0004: UTTERMANN discusses a display configured to present visual content); a transparent cover coupled with the 
 UTTERMANN discloses the invention set forth above but does not specifically points out “a non-metal material that fills the opening and covers the linked section” UTTERMANN however discloses how an insulation can be provided in the opening to coordinate with electronic components when the member is installed to the electronic device (Paragraph: 0066). Thus it would have been obvious to one of ordinary skill in the art to interpret the insulation to provided in the opening to coordinate with electronic components when the can member is installed to the electronic device, as a non-metal material that fills the opening and covers the linked section, as disclosed by UTTERMANN.
. 
5. Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over UTTERMANN (US 20170068288) in view of Kole et al. (US 20170066011).
Considering claim 16, UTTERMANN fail to disclose claim 16. Kole however discloses the portable electronic device of claim 16, wherein the non-metal material provides a window for radio frequency transmission (Paragraph: 0027 and fig.1b, 104: Kole discusses a non-metal portions correspond to a radio frequency antenna that allow transmission). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to modify the invention of UTTERMANN, and modify a system wherein the non-metal material provides a window for radio frequency transmission, as taught by Kole, thus the entry of moisture and other contaminants within the cracks that corrodes on an underlying metal substrate is prevented, as discussed by Kole.   
6. Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over UTTERMANN (US 20170068288) in view of Tiller et al. (US 20170170858).
Considering claim 18, UTTERMANN fail to disclose claim 18.Tiller however discloses the portable electronic device of claim 18, wherein the linked section passes over the opening (Paragraph: 0048: an opening through which the link can pass). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to modify the invention of UTTERMANN, and modify a system wherein the linked section passes over the opening, as 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149. The examiner can normally be reached 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSEF K LAEKEMARIAM/Examiner, Art Unit 2651                                                                                                                                                                                                             01/10/2022